Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Alan B. Fabian appeals from the district court’s order denying his petition to quash a third-party recordkeeper summons issued by the Internal Revenue Service and ordering enforcement of the summons. We have reviewed the record and the district court’s opinion and find no abuse of discretion and no clear error. Accordingly, we affirm for the reasons stated by the district court. Fabian v. Comm’r of Internal Revenue, No. 1:09-cv-02938-CCB, 2010 WL 1716623 (D. Md. filed Apr. 7, 2010; entered Apr. 8, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.